SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 31, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXCERPT OF THE MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS’ MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON MARCH 31, 2015, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 1. Date: March 31, 2015 2. Time: 5:00 p.m. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo – SP 4. Attendance: Benjamin Steinbruch (Chairman), Antonio Francisco dos Santos, Fernando Perrone, Antonio Bernardo Vieira Maia, Luis Felix Cardamone Neto and Yoshiaki Nakano – Board members; Claudia Maria Sarti – Secretary of the Board of Directors. The meeting was held via conference call. 5. Agenda: 5.1 – Opening of the Company’s share buyback program. 6. Matters Discussed: 6.1 – Opening of the Company’s share buyback program – The Board of Directors unanimously approved the opening of a new buyback program of shares issued by the Company to be held in treasury and future sale or cancellation, pursuant to article 3 of CVM Instruction 10/80, through trading in the stock exchange, intermediated by the following financial institutions: Itaú Corretora de Valores S.A.: Av. Brigadeiro Faria Lima, 3400 – 10º andar, in the city of São Paulo; BTG Pactual Corretora de Mercadorias Ltda.: Av. Brigadeiro Faria Lima, 3477 – 10º andar, in the city of São Paulo; Spinelli S.A. Corretora de Valores Mobiliários e Cambio: Av. Brigadeiro Faria Lima, 1355, 4º andar, Pinheiros, in the city of São Paulo; and Itaú USA Securities Inc.: 767, 5 th
